Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 1 of 11 Page ID #:5565



1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                            WESTERN DIVISION

11
      IN RE WOODBRIDGE                    Case No. CV 18-103-DMG (MRWx)
12
      INVESTMENTS LITIGATION
13                                        ORDER GRANTING PLAINTIFFS’
                                          MOTION FOR PRELIMINARY
14                                        APPROVAL OF CLASS ACTION
15                                        SETTLEMENT AND PROVIDING
                                          FOR NOTICE
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 2 of 11 Page ID #:5566



1          WHEREAS, Plaintiffs Mark Baker, Jay Beynon Family Trust DTD 10/23/1998,
2    Alan and Marlene Gordon, Joseph C. Hull, Lloyd and Nancy Landman, and Lilly A.
3    Shirley (“Plaintiffs”) and Defendant Comerica Bank (“Defendant”) entered into a
4    Settlement Agreement on August 6, 2021, which sets forth the terms and conditions for a
5    proposed settlement of this consolidated action (“Action” or “Litigation”) and for its
6    dismissal with prejudice upon the terms and conditions set forth therein;
7          WHEREAS, Plaintiﬀs have moved the Court for an order (i) preliminarily
8    approving the Settlement under Federal Rule of Civil Procedure 23, (ii) finding that the
9    Court will likely be able to certify the Settlement Class after the Final Approval Hearing,
10   and (iii) directing notice as set forth herein;
11         WHEREAS, the Settlement appears to be the product of informed, arms’ length
12   settlement negotiations among Interim Lead Class Counsel, counsel for Defendant, and
13   the Trustee of the Woodbridge Liquidation Trust formed pursuant to the chapter 11 plan
14   confirmed in the jointly-administered bankruptcy cases styled In re Woodbridge Group
15   of Companies, LLC, et al., Case No. 17-12560 (Bankr. D. Del.), Doc. No. 2903, which
16   negotiations were conducted over a period of months and mediation sessions including
17   before the mediator Hon. W. Royal Furgeson (Ret.);
18         WHEREAS, the Court is familiar with and has reviewed the record, the Settlement
19   Agreement, Plaintiﬀs’ Notice of Motion and Motion for Preliminary Approval of Class
20   Action Settlement, the Memorandum of Points and Authorities in Support          ereof, and
21   the supporting Declarations and has found good cause for entering this Order; and
22         WHEREAS, unless otherwise specified, all capitalized terms used herein have the
23   same meanings as set forth in the Settlement Agreement.
24         NOW THEREFORE, it is hereby ORDERED and ADJUDGED as follows:
25                                Settlement Class Certification
26         1.        is Order incorporates by reference the definitions in the Settlement
27   Agreement dated August 6, 2021 (the “Settlement”), and all defined terms used herein
28

                                                       1
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 3 of 11 Page ID #:5567



1    have the same meanings ascribed to them in the Settlement.
2          2.            e Court finds, upon preliminary evaluation and for purposes of the
3    Settlement only, that the Court will likely be able to certify the following proposed
4    Settlement Class pursuant to Federal Rule of Civil Procedure 23:
5                     e Non-Contributing Claimants and the Woodbridge
                    Liquidation Trust, as assignee of the claims of the
6
                    Contributing Claimants.
7
           3.            e Court preliminarily finds, for purposes of the Settlement only, that the
8
     requirements of Federal Rules of Civil Procedure 23(a) and (b)(3) are likely to be satisfied
9
     for the Settlement Class. In support of this conclusion, the Court provisionally finds as
10
     follows:
11
                    a.         e members of the class are too numerous for their joinder to be
12
     practicable.        e Settlement Class consists of approximately 3,274 Woodbridge investors,
13
     in addition to the Woodbridge Liquidation Trust as assignee of thousands of investor
14
     claims.
15
                    b.       Questions of law and fact common to the Settlement Class
16
     predominate over individualized questions. Whether Defendant knew that Robert Shapiro
17
     was engaging in fraud or breaches of fiduciary duty in connection with his Woodbridge
18
     investment business, and whether Defendant provided substantial assistance to Shapiro in
19
     carrying out such unlawful conduct, are common questions that predominate over
20
     individual questions for settlement purposes.
21
                    c.       Plaintiﬀs’ claims are typical of the claims of the Settlement Class.
22
     Each claim arises from Defendant’s alleged common conduct in aiding and abetting
23
     Shapiro’s Ponzi scheme and seeks redress for the same injury in the form of lost
24
     investments.
25
                    d.       Plaintiﬀs are adequate class representatives whose interests in this
26
     matter are aligned with those of the other Settlement Class Members, and the Court
27
     hereby appoints them as Settlement Class Representatives. Additionally, Interim Lead
28

                                                     2
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 4 of 11 Page ID #:5568



1    Class Counsel, Daniel C. Girard of the law firm of Girard Sharp LLP, is experienced in
2    prosecuting complex class actions, and the firm has committed the necessary resources
3    to represent the Settlement Class, and is hereby appointed as Settlement Class Counsel.
4                      e.      A class action is a superior method for the fair and eﬃcient resolution
5    of this matter.
6                                  Preliminary Approval of the Settlement
7              4.           e Settlement is the product of non-collusive, arm’s-length negotiations
8    between experienced class action and bankruptcy attorneys who were well informed of
9    the strengths and weaknesses of the Action, including through discovery and motion
10   practice, and whose settlement negotiations were supervised by Hon. Royal Furgeson
11   (Ret.).        e Settlement confers substantial benefits upon the Settlement Class and avoids
12   the costs, uncertainty, delays, and other risks associated with continued litigation, trial
13   and/or appeal concerning the claims at issue.            e Settlement falls within the range of
14   possible recovery, compares favorably with the potential recovery when balanced against
15   the risks of continued prosecution of the claims in the Action, and does not grant
16   preferential treatment to Plaintiﬀs, their counsel, or any subgroup of the Settlement Class.
17             5.           e Court preliminarily approves the Settlement as fair, reasonable, and
18   adequate and in the best interest of Plaintiﬀs and the other Settlement Class Members,
19   subject to further consideration at the Final Approval Hearing to be conducted as described
20   below.
21             6.           e Settlement Amount shall be paid to and managed by the Trustee as
22   detailed in the Settlement Agreement. All funds held by the Trustee shall be deemed and
23   considered to be in custodia legis and shall remain subject to the jurisdiction of the Court,
24   until such time as such funds are distributed pursuant to the Settlement Agreement.
25                                       Manner and Form of Notice
26             7.           e Court approves the Notice substantially in the form attached at Doc. #
27   188-2, subject to the Court’s edits.          e proposed notice plan, which provides for direct
28

                                                        3
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 5 of 11 Page ID #:5569



1    notice via first-class mail and via online publication, will provide the best notice
2    practicable under the circumstances.      is plan and the Notice are reasonably calculated,
3    under the circumstances, to apprise Settlement Class Members of the pendency of the
4    Action, the eﬀect of the proposed Settlement (including on the Released Claims); the
5    anticipated motion for attorneys’ fees, reimbursement of litigation expenses, and service
6    awards; and their rights to participate in, opt-out of, or object to any aspect of the proposed
7    Settlement; constitute due, adequate and suﬃcient notice to Settlement Class Members;
8    and satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure, due
9    process, and all other applicable laws and rules.     e date and time of the Final Approval
10   Hearing shall be included in the Notice before dissemination.
11         8.        e Court hereby appoints Michael I. Goldberg, Trustee of the Woodbridge
12   Liquidation Trust formed pursuant to the Chapter 11 plan of bankruptcy approved in In re
13   Woodbridge Group of Companies, LLC, et al., Case No. 17-12560 (Bankr. D. Del.), ECF
14   No. 2903, to carry out the Notice program, eﬀect payment to Settlement Class Members,
15   and otherwise perform all administrative tasks set forth in Section VI of the Settlement
16   Agreement.
17         9.     By September 23, 2021, the Trustee shall cause the Notice to be mailed to all
18   Non-Contributing Claimant members of the Settlement Class at the mailing address on
19   file for such members of the Settlement Class with the Trust (the “Notice Date”).
20   Substantially contemporaneously with the mailing of the Notice, the Trustee shall cause a
21   PDF version of the Notice to be posted on the website of the Trust.       e Trustee shall also
22   cause the Settlement Agreement, Motion for Preliminary Approval and supporting
23   documents, as well as all other documents ultimately filed in support of Final Approval,
24   including the forthcoming Motion for Attorneys’ Fees and Costs and Motion for Final
25   Approval, to be posted on the website of the Trust substantially contemporaneously with
26   the filing of those documents with the Court.
27
28

                                                   4
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 6 of 11 Page ID #:5570



1          10.    All reasonable expenses incurred in notifying Settlement Class Members, as
2    well as in administering the Settlement Fund, shall be paid as set forth in the Settlement
3    Agreement.
4          11.       e dates provided for herein may be extended by Order of the Court, for
5    good cause shown, without further notice to the Settlement Class.
6                                  ๠e Final Approval Hearing
7          12.       e Court will hold a Final Approval Hearing on December 17, 2021 at 10:00
8    a.m., at the United States District Court for the Central District of California, 350 West
9    1st Street, Los Angeles, CA, 90012, Courtroom 8C, 8th Floor, for the following purposes:
10   (i) to finally determine whether the Settlement Class satisfies the applicable requirements
11   for certification under Federal Rules of Civil Procedure 23(a) and 23(b)(3); (ii) to
12   determine whether the Settlement should be approved as fair, reasonable, and adequate
13   and in the best interests of the Settlement Class; (iii) to consider Class Counsel’s
14   application for an award of attorneys’ fees, reimbursement of litigation expenses, and
15   service awards; and (iv) to consider any other matters that may properly be brought before
16   the Court in connection with the Settlement.
17         13.    Papers in support of Class Counsel’s application for attorneys’ fees,
18   reimbursement of litigation expenses, and service awards shall be filed by October 8,
19   2021, and papers responding to any objections to the Settlement or to Class Counsel’s fee
20   application (and attaching copies of any objections or requests for exclusion) shall be filed
21   by November 24, 2021.
22         14.    Class Counsel’s motion for final approval of the settlement shall be filed by
23   October 8, 2021.
24                Objections and Appearances at the Final Approval Hearing
25         15.    Any member of the Settlement Class may appear at the Final Approval
26   Hearing and show cause why the proposed Settlement should or should not be approved
27   as fair, reasonable, and adequate, or why judgment should or should not be entered, or to
28

                                                  5
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 7 of 11 Page ID #:5571



1    comment on or oppose Class Counsel’s application for attorneys’ fees, reimbursement of
2    litigation expenses, and service awards. No person shall be heard or entitled to contest the
3    approval of the Settlement or, if approved, the judgment to be entered approving the
4    Settlement, Class Counsel’s application for an award of attorneys’ fees, reimbursement of
5    litigation expenses, and service awards, unless that person submitted an objection to the
6    Trustee in writing by November 8, 2021 (the “Objection and Opt-Out Deadline”).
7          16.    Any Settlement Class Member who does not make his, her, or its objection
8    in the time and manner provided for herein shall be deemed to have waived such objection
9    and shall forever be barred from making any objection to the fairness, reasonableness, or
10   adequacy of the proposed Settlement, to entry of the Final Approval Order and Judgment
11   of Dismissal, or to Class Counsel’s application for an award of attorneys’ fees, costs, and
12   expenses and for service awards. By objecting, or otherwise requesting to be heard at the
13   Final Approval Hearing, a person shall be deemed to have submitted to the jurisdiction of
14   the Court with respect to the objection or request to be heard and the subject matter of the
15   Settlement, including but not limited to enforcement of the terms of the Settlement.
16         17.    For an objection to be considered by the Court, the objection must include
17   the following: the Settlement Class Member’s full name, signature, address, email
18   address, and telephone number; an explanation of the basis upon which the objector claims
19   to be a Settlement Class Member; whether the objection applies only to the objector, to a
20   specific subset of the class, or to the entire class, and the reasons for the objection,
21   accompanied by any legal or factual support for the objection; the name of counsel for the
22   objector (if any), including any former or current counsel who may seek or receive
23   compensation for any reason related to the objection; the case name and civil action
24   number associated with any other objections the objector or their counsel have made in
25   any other class action cases in the last four years; and whether the objector intends to
26   appear at the Final Approval Hearing on their own behalf or through counsel.
27         18.    Any Settlement Class Member who timely and properly objects may appear
28

                                                  6
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 8 of 11 Page ID #:5572



1    at the Final Approval Hearing, either in person or through an attorney hired at the
2    Settlement Class Member’s expense. Any objector who wishes to present evidence at the
3    Final Approval Hearing must include in their written objection(s) the identity of any
4    witness(es) they may call to testify and copies of any exhibit(s) they intend to oﬀer at the
5    hearing. Counsel for any objector must enter a Notice of Appearance no later than 14 days
6    before the Final Approval Hearing.
7          19.    Attendance at the Final Approval Hearing is not necessary, but persons
8    wishing to be heard orally in connection with approval of the approval of the Settlement
9    and/or the application for an award of attorneys’ fees, reimbursement of expenses, and
10   service awards must indicate in their written objection their intention to appear at the
11   hearing.
12                           Exclusions from the Settlement Class
13         20.    Any requests for exclusion are due by the Objection and Opt-Out Deadline,
14   November 8, 2021. Any person who would otherwise be a member of the Settlement Class
15   who wishes to be excluded/opt-out from the Settlement Class must notify the Girard Sharp
16   law firm and the Winston & Strawn law firm (collectively, the “Notice Parties”) in writing
17   of that intent by submitting a written exclusion request postmarked by the Objection and
18   Opt-Out Deadline. All persons who submit valid and timely notifications of exclusion/opt-
19   out in the manner set forth in this paragraph shall have no rights under the Settlement
20   Agreement, shall not share in the relief provided by the Settlement, and shall not be bound
21   by the Settlement Agreement or any Orders or final judgment of the Court.
22         21.    For an exclusion/opt-out request to be valid and binding, it must include the
23   following: the Settlement Class member’s full name, address, telephone number, and
24   email address; a statement indicating that they are a member of the Settlement Class and
25   wish to opt-out of the Settlement; and the member’s signature.
26         22.    Any member of the Settlement Class who does not notify the Notice Parties
27   of their intent to be excluded/opt-out from the Settlement Class in the manner stated herein
28

                                                  7
Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 9 of 11 Page ID #:5573



1    shall be deemed to have waived his or her right to be excluded/opt-out from the Settlement
2    Class. If the Court approves the Settlement, any such person shall forever be barred from
3    requesting exclusion/opt-out from the Settlement Class in this or any other proceeding,
4    and shall be bound by the Settlement and the judgment, including the release of the
5    Released Claims provided for in the Settlement Agreement and in the Final Approval
6    Order and Judgment of Dismissal.
7                                  Termination of the Settlement
8           23.    If the Settlement fails to become eﬀective in accordance with its terms, or if
9    the Final Approval Order and Judgment of Dismissal is not entered or is reversed or
10   vacated on appeal, this Order shall be null and void, the Settlement Agreement shall be
11   deemed terminated, and the Parties shall return to their positions without any prejudice,
12   as provided for in the Settlement Agreement.
13                                   Limited Use of ๠is Order
14          24.       e fact and terms of this Order or the Settlement, all negotiations,
15   discussions, drafts and proceedings in connection with this Order or the Settlement, and
16   any act performed or document signed in connection with this Order or the Settlement,
17   shall not, in this or any other Court, administrative agency, arbitration forum, or other
18   tribunal, constitute an admission, or evidence, or be deemed to create any inference (i) of
19   any acts of wrongdoing or lack of wrongdoing, (ii) of any liability on the part of Defendant
20   to Plaintiﬀs, the Settlement Class, or anyone else, (iii) of any deficiency of any claim or
21   defense that has been or could have been asserted in this Action, (iv) of any damages or
22   absence of damages suﬀered by Plaintiﬀs, the Settlement Class, or anyone else, or (v) that
23   any benefits obtained by the Settlement Class under the Settlement represent the amount
24   that could or would have been recovered from Defendant in this Action if it were not
25   settled at this time.   e fact and terms of this Order or the Settlement, and all negotiations,
26   discussions, drafts, and proceedings associated with this Order or the Settlement,
27   including the judgment and the release of the Released Claims provided for in the
28

                                                    8
     Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 10 of 11 Page ID
                                     #:5574


1      Settlement Agreement, shall not be oﬀered or received in evidence or used for any other
2      purpose in this or any other proceeding in any court, administrative agency, arbitration
3      forum, or other tribunal, except as necessary to enforce the terms of this Order, the Final
4      Approval Order and Judgment of Dismissal, and/or the Settlement.
5            25.      No Party or counsel to a Party in this Litigation shall have any liability to any
6      Settlement Class Member for any action taken substantially in accordance with the terms
7      of this Order.
8                                      Reservation of Jurisdiction
9            26.        e Court retains exclusive jurisdiction over the Action to consider all further
10     matters arising out of or connected with the Settlement.
11                                       Schedule and Deadlines
12           27.        e Court orders the following schedule for the specified action and further
13     proceedings:
14                           Event                               Proposed Deadline
15         Entry of preliminary approval order         September 3, 2021 (“Preliminary
                                                       Approval Date”)
16
           Deadline to mail notice and post            September 23, 2021
17         notice on Woodbridge website
18         Plaintiﬀs to move (1) for final             October 8, 2021
           approval of the settlement and (2) for
19         attorneys’ fees, reimbursement of
20         litigation expenses, and service
           awards
21         Objection and Opt-Out Deadline              November 8, 2021
22
           Plaintiﬀs to file reply in support of       November 24, 2021
23         motions for final approval of the
           settlement and for attorneys’ fees,
24
           reimbursement of litigation expenses,
25         and service awards
26         Final Fairness Hearing                      December 17, 2021 @ 10:00 a.m.

27
28

                                                      9
     Case 2:18-cv-00103-DMG-MRW Document 192 Filed 09/03/21 Page 11 of 11 Page ID
                                     #:5575


1
       IT IS SO ORDERED.
2
3
       DATED: September 3, 2021          _______________________________
4
                                         DOLLY M. GEE
5                                        UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             10
